Citation Nr: 0103473	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  00-04 095	)	DATE
	)
	)




THE ISSUE

Whether a July 1948 decision of the Board of Veterans' 
Appeals, which included the nerve damage resulting from a 
shell fragment wound to the right arm as part of the muscle 
damage resulting from a shell fragment wound to the right 
arm, and allowed an increased, 40 percent, rating for a shell 
fragment wound of the right arm, should be revised or 
reversed on the grounds of clear and unmistakable error.




REPRESENTATION

Moving Party Represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The claimant had active service from December 1943 to 
September 1945.

In July 1948, the Board of Veterans' Appeals (Board) issued a 
decision that allowed an increased, 40 percent, rating for a 
shell fragment wound to the right arm, pursuant to Diagnostic 
Code 5306, for injury to Muscle Group VI of the right arm.  

In December 1999 the claimant submitted a letter requesting 
revision of the July 1948 Board decision on the basis of 
clear and unmistakable error (CUE) in anticipation of 
proposed regulations to that effect.  In March 2000, the 
Board informed the claimant that his request to review a 
prior Board decision on the grounds of CUE in accordance with 
38 U.S.C.A. § 7111 had been received.  The representative was 
notified that he had 30 days from the date of the letter to 
file a response, and that if a response was not filed, the 
request for review would be referred to a Member of the 
Board.  The record reflects that the representative did not 
respond to the March 2000 letter; accordingly, the Board will 
proceed to review the claimant's motion for revision of the 
July 1948 Board decision.

The Board also notes that the veteran's claim for an 
increased rating for residuals of a shell fragment wound to 
the right arm will partially be addressed in a separate 
decision. 


FINDING OF FACT

1.  In a July 1948 decision, the Board of Veterans' Appeals 
included the nerve injury resulting from a shell fragment 
wound to the veteran's right arm as part of the muscle damage 
resulting from a shell fragment wound to his right arm, and 
allowed an increased, 40 percent, rating for muscle damage 
caused by the service-connected shell fragment wound of the 
right arm.  

2.  The Board incorrectly applied the statutory and 
regulatory provisions extant in July 1948.

3.  The claimant has shown that, but for the alleged error, 
the outcome of the July 1948 Board decision would have been 
different.  

4.  The claimant's neurological residuals of a shell fragment 
wound to the right arm were, effective April 24, 1948, 
manifested by sharp shooting pain down the right arm, 
paresthesia of the right thumb and lateral right forearm, 
hypesthesia of the first finger, marked hyperesthesia in the 
upper arm, severe tingling pain and marked withdrawal 
symptoms when the sensory branch of the radial nerve is 
struck, and weakness in the right arm and hand.  


CONCLUSIONS OF LAW

1.  The Board's failure, in the July 1948 rating decision, to 
assign a separate rating for neurological residuals, apart 
from the 40 percent rating for the muscle damage, was not in 
accordance with the applicable regulations in effect at the 
time and was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404, 20.1405 (2000).

2.  The claimant's neurological residuals of a shell fragment 
wound to the right arm are 20 percent disabling, effective 
from April 24, 1948, according to the applicable schedular 
criteria then in effect.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.123, 4.124, 4.124a, Diagnostic Code 8514 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claimant alleges clear and unmistakable error in the 
Board decision of July 27,1948, which in pertinent part, 
included the nerve damage resulting from a shell fragment 
wound to the veteran's right arm as part of the muscle damage 
resulting from a shell fragment wound to his right arm, and 
allowed an increased, 40 percent, rating for the muscle 
damage resulting from the service-connected shell fragment 
wound to the right arm.

The pertinent evidence of record at the time of the Board's 
July 1948 decision included service medical records, 
treatment records from two private physicians dated in April 
1946 and March 1948, and reports of VA examinations conducted 
in January 1948.  

Service medical records showed that in November 1944 the 
claimant sustained a penetrating shell fragment wound to the 
lateral aspect of the right upper arm, as well as multiple 
penetrating shell fragment wounds to other parts of his body.  
He also sustained a compound comminuted fracture of the 
middle third of the right humerus.  Immediately after the 
injury, he could not move the right arm, and there was 
numbness of this extremity.  He was evacuated to the 95th 
Evacuation Hospital and underwent debridement, cleansing, and 
removal of foreign bodies from the multiple shell fragment 
wounds over his body.  

The claimant was subsequently transferred to the 21st General 
Hospital, and in December 1944 it was noted that he had wrist 
drop and paralysis of the right radial nerve.  He was 
evacuated to Patrick Henry General Hospital in March 1945, 
and from there went to a Convalescent General Hospital at 
Camp Pickett.  In June 1945 he complained of right wrist drop 
and weakness of the muscles supplied by the right radial 
nerve.  There was also numbness along the lateral aspect of 
the right forearm and hand, and slight numbness along the 
antero-medial aspect of the right arm.  Examination showed a 
slight posterior bend of the right humeral shaft, and 
rotation at the right shoulder joint seemed to be pretty 
good.  Neurological examination revealed weakness of the 
right radial nerves - extensor, communis, and digitorum.  It 
was noted that the muscles of the right forearm and hand, 
supplied by the radial nerve on the right, were affected.  
There was an area of numbness along the lateral aspect of the 
right forearm and hand, including the index and thumb.  There 
was a slight degree of numbness along the medial aspect of 
the right arm, extending from the scar down to the elbow.  He 
was subsequently discharged due to medical disability, 
described as partial palsy of the radial nerve, secondary to 
a penetrating high explosive shell fragment wound of the 
lateral aspect of the right arm.  It was noted that he was 
incapacitated by weakness and numbness of the right arm and 
forearm which rendered him unfit to perform any duty in the 
military service.  

By rating action in September 1945, the RO granted a 
temporary total rating, for the claimant's residual shell 
fragment wounds, including incomplete severe paralysis of the 
right radial nerve, weakness, and limitation of motion of the 
right arm and hand due to shell fragment wounds of the right 
arm and compound comminuted fracture of the right humerus.  

In a letter dated in April 1946, Oliver M. Sell, M.D. 
indicated that the claimant complained of weakness of flexion 
of the right forearm with tingling along the arm and forearm 
from the point of injury.  There was a soft pliable scar 
2"x1" (point of entrance) on the lateral side, upper third 
of the right arm.  There was also a soft pliable scar on the 
medial side of the right arm just posterior to the anterior 
axillary fold which measured 2"x2" (point of exit).  It was 
noted that there was free motion of all joints of the right 
arm and full motion of the hand and wrist.  There was a 
definite decrease in the flexion power of the biceps muscle 
group with atrophy of the biceps muscle, which Dr. Sell noted 
was probably the result of muscle destruction as well as 
injury to the musculocutaneous nerve.  

By rating action in October 1946 the RO assigned a 50 percent 
rating for partial paralysis of the right radial nerve, 
pursuant to Diagnostic Code 8514.  

On VA examination in January 1948, the claimant reported that 
his right upper arm ached, the scars were painful, and there 
was weakness of the lower arm.  He reported that he could 
straighten his fingers out, his hand was still weak, and 
there was slight numbness.  Examination showed that there was 
weakness of abduction of the thumb and fingers of the right 
hand and weakness in extension of the wrist and pronation.  
His grip was good, but weaker than the left.  There was no 
atrophy.  There was paresthesia of the thumb and lateral 
forearm up to six inches above the wrist.  There was 
hypesthesia of the first finger.  There was marked 
hyperesthesia in a small region at the base of the scar in 
the upper arm.  Pressure over this area produced pain down 
the radial distribution.  The diagnosis was neuropathy, 
radial branch, right, partial, improved, due to a gunshot 
wound to the upper arm, with palpable neuroma at the site of 
the scar.  

On a VA surgical examination in January 1948 the claimant 
complained of pain in the right arm when there was pressure 
on the scar or over the course of the radial nerve of the 
wrist.  He also claimed that there was aching in the arm when 
it got tired.  He reported that he worked in the post office 
and was allowed to change to light jobs whenever he 
complained of pain in the arm, and he had not missed work 
because of it.  Physical examination showed two well-healed 
irregular scars about the size of a quarter on the medial and 
lateral surfaces of the upper right arm.  There was 
paresthesias down the arm when pressure was placed on the 
medial scar.  There was no demonstrable weakness of the hand 
or arm.  The diagnoses included residuals of shell wounds to 
the right upper arm, with healed fracture of the humerus and 
radial nerve injury now repaired.  

In a Summary of Records on File dated in January 1948, the 
claimant complained of pain in the right arm and numbness in 
the right hand and wrist.  Examination showed decreased 
sensation along the thumb and outer side of the index finger 
of the right hand, extending to the middle of the upper arm 
(the wound area).  The scar area was 11/2" in diameter, and 
there was tingling followed by pain if the scar was touched.  
It was noted that he had partial paralysis of the right 
radial nerve.

In a February 1948 rating action, the RO indicated that based 
on the VA examination report, a reduction from 50 to 30 
percent pursuant to Diagnostic Code 8514, for the claimant's 
partial paralysis of the right radial nerve, would be made in 
60 days from the date of the rating decision.

In a letter dated in March 1948, Richard S. Cole, M.D. 
reported that the claimant had been examined on March 5, 
1948, and his symptoms included sharp shooting pain rising in 
a scar on the medial aspect of the upper right brachium, with 
shooting pain referred to the extensor surface of the right 
thumb and forefinger, and a similar sensation when struck or 
bumped in the right brachium above the elbow or on forcible 
quick extension of the right elbow.  The physical findings 
included a scar in the medial aspect of the upper third of 
the right brachium just lateral to the brachial artery, 
pressure on which caused a sharp shooting pain referred to 
the dorsal surface of the right thumb and forefinger.  There 
was a large irregular scar in the lateral aspect of the upper 
right brachium, and according to history these scars 
represented wounds caused by the shell fragment.  There was 
evidence of causalgia in the terminal sensory branch of the 
radial nerve at the base of the thumb which produced severe 
tingling pain and marked withdrawal symptoms when struck.  

In the March 1948 letter, Dr. Cole further found that there 
was moderate weakness and slight limitation of motion of the 
extensor digitorum communis supplying the fingers of the 
right hand.  The interosseous muscles of the right hand 
functioned well, but the lumbricales were weak.  Apposition 
of the thumb to the tips of the other fingers of the right 
hand was found to be distinctly weaker than similar motion in 
the left hand.  The power of the grip in the right hand was 
estimated to be fully 1/3 weaker than the grip in the left 
hand.  There was slight restriction of radial deviation of 
the right wrist.  There was 1/2 inch atrophy of the right 
brachium and 3/8 inch atrophy of the right upper forearm.  
Both the triceps and biceps muscles were noted to be much 
weaker in the right arm than the left.  The right triceps and 
biceps reflexes were less active than those on the left side.  
Dr. Cole indicated that comparisons with the examinations 
made in March 1948 and November 1947 showed no improvement in 
either the symptoms or physical findings.  Dr. Cole opined 
that based on these examinations, the claimant had shown no 
improvement whatsoever in his physical condition since 
November 1947.  

In a March 1948 confirmed rating decision, the RO found that 
the additional evidence submitted by the claimant did not 
warrant any change in the evaluation contained in the 
February 1948 rating decision, which was confirmed and 
continued by the RO.  

In a July 1948 decision, the Board, in part, found that the 
residuals of multiple penetrating wounds to the right upper 
arm, including partial nerve paralysis right radial nerve, 
was more appropriately rated as 40 percent disabling, 
pursuant to Diagnostic Code 5306, for injury to Muscle Group 
VI of the right arm.  

Analysis

The Board's July 27, 1948 decision is final.  38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. § 20.1100.  The law provides that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If the evidence establishes 
the error, the prior Board decision shall be reversed or 
revised.  38 U.S.C.A. § 7111.  Further, a request for 
revision of a decision of the Board based on clear and 
unmistakable error may be made at any time after that 
decision is made.

The applicable law provides that clear and unmistakable error 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1403.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Examples of situations that are not 
clear and unmistakable error include a changed diagnosis, 
where a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, or where VA has 
failed to fulfill the duty to assist, or where there is a 
disagreement as to how the facts were weighed or evaluated.  
Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

As to the merits of the claim, the Board notes that the 
claimant essentially contends that in the July 1948 decision, 
the Board erred in combining the damage to the muscle in the 
right arm with the partial paralysis of the radial nerve.  
The claimant contends that while the same piece of shrapnel 
caused both injuries, the muscle damage and radial nerve 
damage should be rated as separate disabilities.  

As noted above, in October 1946 the RO assigned a 50 percent 
rating for partial paralysis of the right radial nerve, 
pursuant to Diagnostic Code 8514, and in April 1948 reduced 
the rating to 30 percent, pursuant to Diagnostic Code 8514.  
In July 1948 the Board found that the residuals of multiple 
penetrating wounds to the right upper arm, with record of 
debridement, retained foreign body in the right popliteal 
space, and fracture of the right humerus, with partial 
paralysis of the right radial nerve, was more appropriately 
rated as 40 percent disabling, pursuant to Diagnostic Code 
5306, for injury to Muscle Group VI, effective from April 24, 
1948. 

The applicable regulations in effect at the time of the 
Board's 1948 decision for rating complete or incomplete 
paralysis of the musculospiral nerve (radial nerve), for 
rating an injury to muscle group VI, and for assigning 
separate ratings for nerve damage and muscle damage, are 
essentially the same as those regulations currently in 
effect.  

Diagnostic Code 5306 provides that a 40 percent rating is 
assigned for a severe injury of muscle group VI of the major 
arm, which involved the extensor muscles of the elbow (long 
head of triceps is a stabilizer of shoulder joint).  No 
higher rating than 40 percent was assignable under Code 5306.  
38 C.F.R. § 4.73, Diagnostic Code 5306 (formerly found in 
Code 5306, Muscle Injuries, The Shoulder Arm and Girdle, 1945 
Schedule for Rating Disability).

Diagnostic Code 8514 provides that where there is complete 
paralysis of the radial nerve with drop of hand and fingers, 
the wrist and fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of the index 
finger; cannot extend the hand at the wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously, and total paralysis of the triceps 
occurs only as the greatest rarity, a 70 percent evaluation 
is to be assigned for the major extremity.  Severe incomplete 
paralysis of the radial nerve of the major extremity warrants 
a 50 percent evaluation.  Moderate incomplete paralysis of 
the radial nerve of the major extremity warrants a 30 percent 
evaluation.  Mild incomplete paralysis of the radial nerve of 
major extremity warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (formerly found in Code 8514, 
Diseases of the Peripheral Nerves, 1945 Schedule for Rating 
Disability).

For diseases of the peripheral nerves, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is for the mild, or 
at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (formerly found in Diseases of the 
Peripheral Nerves, 1945 Schedule for Rating Disability).

The applicable regulations provide that evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (formerly 
found in Paragraph 14, General Policy in Rating Disability, 
1945 Schedule for Rating Disability).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (formerly found in Paragraph 16(7), 1945 Schedule 
for Rating Disability).

The claimant has alleged that the statutory and regulatory 
provisions extant at the time of the 1948 Board decision were 
incorrectly applied by the Board, and that the Board erred by 
not assigning separate ratings for the nerve damage and for 
the muscle damage resulting from the shell fragment wound to 
his right arm.  

The Board agrees with the claimant's contentions and finds 
that in the 1948 decision the Board did incorrectly apply the 
law extant at that time, and erred in failing to assign a 
separate rating for the nerve damage resulting from the shell 
fragment wound to the right arm.  The Board finds that a 
separate rating for nerve damage was warranted in 1948 
because the disability of the nerves resulting from the shell 
fragment wound to the right arm, which had improved since 
service, but nonetheless in 1948 still included evidence of 
paresthesia, hyperesthesia, and hypesthesia in the right arm, 
numbness in the hand, and weakness in the right arm and hand, 
and severe tingling pain and marked withdrawal symptoms when 
the sensory branch of the radial nerve was struck, was not 
included under Diagnostic Code 5306 - which pertains to 
muscle damage.  The Board notes that there were separate 
neurological manifestations of the right arm disability, 
which were not evaluated under the diagnostic code for muscle 
damage, thus 38 C.F.R. § 4.14 (as in effect in 1948 and 
presently), was not for application.  

Additionally, the Board notes that to warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  The 
Board finds that in 1948 the Board did "err" by not 
separating out the disability due to muscle injury, from the 
neurological residuals affecting an entirely different 
function, and assigning a rating for that portion of the 
disability.  The Board also notes that the rating assigned 
for the service-connected right arm disability would have 
been higher, if the Board had considered a separate rating 
for the neurological impairment.  

A review of the evidence of record in 1948 shows that the 
residual neurological impairment was comparable to no more 
than mild incomplete paralysis, which would have warranted at 
most a 20 percent rating pursuant to Diagnostic Code 8514.  
The Board also notes that there was no evidence of impairment 
comparable to moderate incomplete paralysis, such that a 
higher rating would be warranted.  Accordingly, it was error 
for the Board to fail to assign a separate rating for nerve 
damage for the shell fragment wound to the right arm and it 
is clear that the result of the 1948 decision would have been 
manifestly different but for the alleged error.  38 C.F.R. 
§20.1403 (a).  


ORDER

The claimant's motion for revision or reversal of the Board's 
July 1948 decision, on the basis of clear and unmistakable 
error, is granted.  

A separate 20 percent rating is granted for the neurological 
impairment associated with the service-connected residuals of 
a shell fragment wound to the right arm, Muscle Group VI, 
effective from April 24, 1948, subject to the regulations 
governing awards of monetary benefits.



		
	C. W. SYMANSKI 
Member, Board of Veterans' Appeals



 


